Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 November 4, 2009 “Together we can do more than any of us can do individually.” Ann Vezina, Group President ACS Enterprise Solutions and Services While change is in the air, each of our individual efforts will collectively shape the future of our company just as they have propelled ACS along its impressive journey so far. It’s this unwavering commitment of many that will help two powerhouses – ACS and Xerox – come together to create something greater than either could have alone. It may be many weeks before ACS and Xerox join forces. But that’s an eternity when you consider what we accomplish on behalf of our clients every day. How can we be the future, now? Quite simply by focusing on our ACS goals and values – working together and being responsive to our customers and teammates. 1ounded 1oes Public 1996
